Title: To John Adams from Edmund Jenings, 5 June 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels May i.e. June 5. 1780
     
     I have receivd your Excellencys Letters of the 28th and 30th Ultimo, together with that, which I had the Honor of Communicating to your Excellency upon a very serious Affair. Whatever Explanations I may receive on that Head, I shall think it my Duty to lay them before your Excellency, whomever they may Affect. Your Mind is fortified Against Unmanly and dangerous Suspicions, and therefore no Slight Suggestions will Operate with You, Against Any One, to the Shame and Prejudice of an honest Cause, but having grounds of Proofs of Fraud and Treason, Your Judgment and Discretion will prevent the public Mischief, resulting from them. I perceived last Year, when I had the Honor of seeing your Excellency a different Disposition in certain Persons. I saw too much Confidence in Some, and too much Distrust in Others, and our Country I beleive feels the Consequences. I believe your Excellency saw the Same and thought with me there was but little sound Philosophy or policy in such Procedure.
     Your Excellencys Observations on the Speeches of Ld. G Germaine and Genl. Conway have struck me much, and ought to do so those, who are most esteemd therein; but their Eyes are blinded and their Hearts are hardened too much for any thing, but the severest Misfortunes to bring them back to the Ways of Wisdom and Peace, but ever Misery, which is in General the best Correctress of the Forward and Obstinate, now looses its proper Effect, and serves only to increase the public Criminality and Madness, every place, offerd to them, makes them Shut their Eyes the closer; every one receivd, makes them more Callous, however one cannot help, and perhaps it would be a Neglect of Duty not to persevere in Endeavouring to detect the fallacy of Knaves, and to enlighten the simple, in hopes that the attempt to do good, may in the due Course of divine Wisdom produce the desird effect.
     The traiterous and Malicious Lying of Lord G. Germaine never was more Obvious than in his Speech of the 6th. of last month; but the people of England cannot now, it should seem be governd by any thing Else. They will not, they dare not, attend to Truth. They beleive in Nothing, but what flatters the Wickedness of their Hearts. Does this proceed entirely, from natural Causes or is there a divine Interposition in it? The last is possible and probable we Know, that it is Sometimes the Wisdom of Heaven to produce some great general Good by such Extraordinary Means. I have found in a very scarce book, which I picked up here, this Idea suggestd, that marks the Character of the people of G Britain at this Juncture. I will take the Liberty of laying it before your Excellency.
     Posons avant toutes Choses cette verité, si souvent etablie dans les saintes Lettres; que l’un des plus terribles effets de la Vengeance divine est lorsqu’la punition des nos peches precedens, Elle nous liera a notre sens reprouvés, en Sorte que nous sommes sourds à tous les sages avertissements, aveuglés aux Voyes de Salut, que nous sont montrés, prompts a croire tout ce qui nous perd, pourvu qu’il nous flatte, et hardis a tout entreprendre sans jamais Mesurer nos forces avec celles des Ennemis, que nous irritons. This Character of the Jewish people of old and of the british at this time, I find in a famous book entitled les Imposteurs insignes at the End of which, de Recoles the Author, has made Reflections Historiques sur la Malice et la punition temperelle de la Nation Juive. I believe your Excellency will think it applicable to the present Time and will make use of it as a Comfort, that if human reason and efforts are apparently fruitless, it is in the design of Providence that they shoud be so, for the surer working the general Happiness.
     If the Inveterate Malice of Lord G Germaine shocks, Much more ought the futility of a Conway make us laugh. It is not possible, humanly Speaking, that his Lordship shoud be a better Man, but surely the general might be wiser; He has had a Course of Years and Experience to Correct the original Weakness and Insignificance of his Head. You Know He was called a Parade Character, and you see by the Absurdity of his Ideas, that he is entitled to it. I am much pleased with the Manner, in which your Excellency has showed it, nothing can be more forcibly done. But give me leave Sir, to take Notice of what your Excellency has said with respect to the Rivalship and Enmity, that must Ever subsist between England and America. Your Excellencys Condescention to me emboldens me to take this Liberty, Which I am Confident your Goodness and Candor will pardon.
     I am well Convinced, that a Rivalship and Enmity will ever Subsist between the two Countries, but have ever avoided openly saying so to the English, a great Body of whom have no Inducement to make Peace, but on a Supposition of it being done almost on any Terms and a change of Councils and Conduct ensuing, the antient Harmony May be restored. By the English I mean those, who have always been Shocked at the Principles, or frighted at the Consequences of the War: these may be divided into three Bodies, the first are those, whose Virtues make them the friends of Liberty all over the World; they are our friends from Principle and are therefore good and Steady Men; but they are few. The second, are numerous, but are selfish; they have ever opposed the designs of the Court against America, because they saw, if they were crowned with success, their own Liberty would be in danger, these men have hitherto actd Steadily, as the practices of the Minister serve daily to Convince them of the original Intention of his System. The third, are those, who, without honor or honesty, have concurred in every attempt against America without Shame or remorse in hopes of promoting a selfish personal, or mistaken national Interest, but feel at length themselves in danger of being impoverishd, and the Nation ruined for ever. These Men begin to retract, they wish to Stop Short. Their numbers increase daily owing to the danger and Misery, to which they find themselves every moment Approaching, and being in hopes that if a Peace is once concluded, the operation of Time will do that, which fraud and force have vainly attempted, they look for a cordial Reconcilement with America, a Connection of Commerce, and perhaps a future Alliance, as the only Means of saving themselves, which they call the saving of the Country. These are numerous at this Time, and are increasing in numbers daily; they are powerful, and being nearly touched begin to be very Active for Peace, which they imagine will produce the Object, they have in View. The first Class, Sir, will ever Continue our friends, because they are the true friends of liberty and Virtue, the second, it is probable, will be so, so long as the Court Acts in its present barefaced Manner. But the last, if once they understand that the farmers in America are Universally of Opinion that from the Time, they became independant England became their Natural Ennemy, and that the Commercial Interests of the two Countries will be ever incompatible, that the Alliance between France and America is natural and indissoluble these Men, I say will change the Tone of their Clamor; their present Hopes and Views will vanish at once, and they will Obstinately and desparately urge the Continuation of the War, as a Matter that Cannot make their Condition worse and may perhaps make it better.
     
     I must Confess although I am well Convincd of the Truth of your Excellencys Observations, yet I have ever indulged the English I have met with in these flattering Hopes, as the only Means to induce them to seek for Peace if I have done wrong I wait for your Excellencys Correction.
     I am Sir With the greatest Consideration Your Excellencys Most Obedient & faithful Humble Servant
     
      Edm: Jenings
     
    